 

Green Brick Partners, Inc. 8-K [grbk-8k_050316.htm]

 

Exhibit 10.2

FIRST AMENDMENT TO

LOAN AGREEMENT

 

This First Amendment to Loan Agreement (“Amendment”) is entered into by and
between INWOOD NATIONAL BANK (“Lender”), GREEN BRICK PARTNERS, INC., a Texas
corporation (“Borrower”), and JBGL BUILDER FINANCE, LLC, JBGL MUSTANG, LLC, JBGL
CHATEAU, LLC, JBGL EXCHANGE, LLC, JOHNS CREEK 206, LLC, and GRBK FRISCO LLC
(“GRBK Frisco”) (collectively, “Guarantor”).

 

WHEREAS, Lender, Borrower, and JBGL Builder Finance, LLC, JBGL Mustang, LLC,
JBGL Chateau, LLC, JBGL Exchange, LLC, and Johns Creek 206, LLC, as guarantors,
previously entered into that certain Loan Agreement, dated effective as of July
30, 2015, as subsequently amended herein (“Loan Agreement”), regarding a
revolving line of credit in the stated principal amount of $50,000,000.00, as
more fully described in the Loan Agreement and Loan Documents; and

 

WHEREAS, Lender, Borrower, and Guarantor desire to amend and reaffirm the Loan
Agreement for purposes of entering a loan transaction related to Frisco Springs,
Texas, all in accordance with the terms of the Loan Agreement, as may be amended
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender, Borrower, and Guarantor,
each agree as follows:

 

1.            Definitions. The following definitions shall supersede the
corresponding defined terms in the original Loan Agreement, or shall be added as
a defined term to the Loan Agreement, as applicable.

 

a.           “Grantor” or “Grantors” shall include GRBK Frisco.

 

b.           “Guarantor” or “Guarantors” shall include GRBK Frisco.

 

c.           “Maturity Date” means May 1, 2019.

 

d.           “Non-Usage Fee”. Borrower shall pay to Lender on or before each
August 1 during the term of the Loan, beginning August 1, 2017, a non-usage fee
equal to one-quarter of one percent (0.25%) of the average unfunded amount of
the Maximum Commitment over a trailing twelve (12) month period. The foregoing
shall be tested as of July 30 of each year during the term of the Loan,
beginning July 30, 2017.

 

 

 

 

e.           “Property” shall include the Frisco Property, which is more fully
described on Exhibit A attached hereto for all purposes.

 

f.            “Security Agreement” and “Deeds of Trust” shall include for
purposes hereof, and in addition to all other Security Agreements and Deeds of
Trust described in the Loan Agreement, that certain Deed of Trust and Security
Agreement, dated effective as of May 3, 2016, executed by GRBK Frisco, as
grantor, to Lender, as beneficiary, creating a lien and security interest upon
the real property and personal property described therein, located in Collin
County, Texas (collectively, the “Frisco Property”).

 

2.            Borrowing Base. “Borrowing Base”, as defined in Section 2.2(e) of
the Loan Agreement, is hereby deleted in its entirety and replaced with the
following:

 

“(e)       Borrowing Base. As used in this Agreement, the term “Borrowing Base”
means an amount equal to the sum of (i) fifty percent (50%) of the total value
of Land (“Land Borrowing Base”), as appraised by an independent appraiser
acceptable to Lender, plus (ii) sixty-five percent (65%) of the total value of
the Lots, as appraised by an independent appraiser acceptable to Lender, but in
no event shall the Land Borrowing Base exceed sixty-five percent (65%) of the
Borrowing Base. Subsequent to any portion of the Land being converted to
fully-developed Lots, or subsequent to contracts for Lots being fully-signed and
delivered, Borrower may request at any time, at Borrower’s expense, and Lender
will obtain, an appraisal of all or any part of the Land and Property for
purposes of determination of the Borrowing Base and designation of the
applicable portion of the Property as Lots or Land. Additionally, at any time,
and from time to time, but not more than one time during any twelve (12)
consecutive month period, Lender may require, at Borrower’s expense, an
appraisal of all or any part of the Land and Property for Borrowing Base
purposes.”

 

3.            Financial Reporting. All financial statements and reports required
in Section 5.7 of the Loan Agreement to be provided to Lender by Borrower or
Guarantor, or both, shall be due based on such parties’ fiscal year and not its
calendar year, as originally stated.

 

4.            Notices. Any notices required or permitted under the Loan
Agreement shall include a notice to GRBK Frisco as follows:

 

If to GRBK Frisco: GRBK Frisco LLC   2805 North Dallas Parkway, Suite 400  
Plano, Texas 75093   Attn: Richard A. Costello     With a copy to: Mier Law PLLC
  325 N. Saint Paul Street, Suite 4400   Dallas, Texas 75201   Attn: Brian C.
Mier

 

 

 

 

5.             Re-Certification of Conditions, Representations, and Warranties.
Borrower and Guarantor hereby re-certify to Lender that the conditions to
individual advances, as set forth in Section 3.2 of the Loan Agreement, have
been satisfied as of the date hereof, and that the representations and
warranties contained in Article IV of the Loan Agreement are true, accurate, and
complete, as of the date hereof. Borrower and Guarantor acknowledge and agree
that the re-certifications contained herein are required as an inducement for
Lender to enter into this Amendment and the terms described herein, and that,
without these re-certifications, Lender would not agree to refinance or fund, as
applicable, such construction costs.

 

6.             Entire Agreement; Conflict. Borrower, Guarantor, and Lender
acknowledge and agree that, except as otherwise stated herein, all other terms,
conditions and agreements contained in the Loan Agreement remain unmodified and
in full force and effect. To the extent a conflict exists between the terms of
this Amendment and the Loan Agreement, the terms of this Amendment shall
control.

 

7.             Authority. The individuals signing this Amendment on behalf of
Lender, Borrower, and Guarantor warrant and represent that they are duly
authorized to execute and deliver this Amendment on behalf of their respective
parties, to bind such parties, and that no other person’s signature is required
to create a binding agreement on behalf of the named party.

 

8.             Definitions. All capitalized terms not otherwise defined herein
shall have the same meaning given them in the Loan Agreement.

 

9.             Counterparts; Facsimile Transmission. This Amendment may be
executed in counterparts which, when combined, shall constitute one instrument.
The facsimile transmission of a signed counterpart of this Amendment shall be
binding upon the party whose signature is contained on the transmitted copy.

 

THE REMAINDER OF THIS PAGE IS BLANK

SIGNATURE PAGE FOLLOWS

 

 

 

 

IN WITNESS WHEREOF, Lender, Borrower, and Guarantor, have executed and delivered
this First Amendment to Construction Loan Agreement to be effective as of the
3rd day of May, 2016.

 

BORROWER:

 



Green Brick Partners, Inc.,   a Delaware corporation         By: /s/ James R.
Brickman     James R. Brickman     Chief Executive Officer        

GUARANTOR:

 

JBGL Mustang, LLC,   a Texas limited liability company         By: /s/ James R.
Brickman     James R. Brickman     Manager        

JBGL Chateau, LLC,

a Texas limited liability company

      By: /s/ James R. Brickman     James R. Brickman     Manager        



JBGL Exchange, LLC,   a Texas limited liability company         By: /s/ James R.
Brickman     James R. Brickman     Manager        



JBGL Builder Finance, LLC,   a Texas limited liability company,         By: /s/
James R. Brickman     James R. Brickman     Manager        

 

 

 

 

Johns Creek 206, LLC,   a Georgia limited liability company         By: /s/
James R. Brickman     James R. Brickman     Manager        



GRBK Frisco LLC,   a Texas limited liability company         By: /s/ James R.
Brickman     James R. Brickman     Manager        

 

 

 

 



EXHIBIT A

 

The Property

 

 

SITUATED in the State of Texas, County of Collin and City of Frisco, being part
of the William Rogers Survey, Abstract No. 780, part of the J. T. Horn Survey,
Abstract No. 418, part of the H. Moss Survey, Abstract No. 635, and part of a
400.740 acre tract of land as recorded under County Clerk No. 20131107001517630
of the Collin County Land Records with said premises being more particularly
described as follows:

 

BEGINNING at a 1/2" iron rod found for corner in the north right-of-way line of
Eldorado Parkway, said corner being the northeast corner of Right-of-Way Parcel
7B, the most southerly southeast corner of said 400.740 acre tract, the most
southerly southeast corner of the herein described premises, and the southwest
corner of Saint Francis of Assisi Block A, Lot 1R as recorded in Volume 2010,
Page 116-117 of the Collin County Map Records;

 

THENCE with the north right-of-way line of Eldorado Parkway, the north line of
right-of-way Parcel 7B, and the most southerly south boundary line of said
400.740 acre tract and said premises as follows: Northwesterly along a curve to
the right having a central angle of 1°30'41" with a radius of 1430.00 feet, for
an arc distance of 37.72 feet (chord = North 89°36'20" West, 37.72 feet) to a
Roome capped iron rod found marking the end of said curve; North 88°50'59" West,
487.03 feet to a Roome capped iron rod found for corner; North 85°56'37" West,
394.46 feet to a Roome capped iron rod found for corner; North 81°19'40" West,
315.00 feet to a Roome capped iron rod found for corner; North 82°55'51" West,
433.35 feet to a Roome capped iron rod found for corner in the east right-of-way
line of a Burlington Northern Railroad (100' R.O.W.), and marking the most
southerly southwest corner of said 400.740 acre tract and said premises;

 

THENCE with the west line of said 400.740 acre tract, the west line of said
premises, and the east right- of-way line of said Burlington Northern Railroad,
North 11°16'39" East, 2720.71 to a point marking the northwest corner of said
premises;

 

THENCE departing said railroad right-of-way line and with a northerly line of
said premises as follows: South 73°34'20" East, 145.06 feet to a point for
corner; South 07°19'45" East, 211.94 feet to a point for corner in the middle of
Panther Creek;

 

THENCE with the downstream meanders of Panther Creek and the north line of said
premises as follows: South 55°39'14" East, 128.30 feet to a point for corner;
South 87°46'22" East, 57.18 feet to a point for corner; North 31°26'11" East,
156.13 feet to a point for corner; North 15°15'23" East, 175.26 feet to a point
for corner; North 41°07'50" West, 93.50 feet to a point for corner; North
64°06'18" West, 83.70 feet to a point for corner; North 57°41'31" East, 180.77
feet to a point for corner; North 76°02'04" East, 547.50 feet to a point for
corner; North 65°28'19" East, 147.71 feet to a point for corner; South 70°48'46"
East, 230.19 feet to a point for corner; South 42°54'26" East, 147.33 feet to a
point for corner; South 60°50'31" East, 158.85 feet to a point for corner; South
38°30'58" East, 123.59 feet to a point for corner; South 74°54'49" East, 239.09
feet to a point for corner; South 08°05'49" East, 48.11 feet to a point for
corner in a south line of said 400.740 acre tract, and the north line of a
Ridgeview West Memorial Park, Inc. 48.8 acre tract as recorded under County
Clerk No. 96-0028427 of the Collin County Land Records;

 

THENCE with the north line of said 48.8 acre tract, and the south line of said
400.740 acre tract and said premises, South 89°02'07" West, 706.08 feet to a
Roome capped iron rod set marking an interior corner of said 400.740 acre tract,
said premises, and the northwest corner of said 48.8 acre tract;

 

THENCE with a common line between said 48.8 acre tract, 400.740 acre tract and
said premises as follows: South 00°04'46" West, 280.20 feet to a ½" iron rod
found; South 78°36'19" West, 221.76 feet to a nail found for corner; South
00°04'26" East, 523.11 feet to a Roome capped ½" iron rod found for corner;
South 87°56'14" East, 217.00 feet to a ½" iron rod found for corner; South
00°03'18" East, partway with County Road 710 (Peaceful Road) a distance of
1,195.31 feet to a point for corner in rip rap at the southwest corner of said
48.8 acre tract, being in the north line of Saint Francis of Assisi Addition as
recorded in Volume 2010, Pages 116-117 of the Collin County Map Records, and
being in the centerline of a dedicated Sanctuary Drive;

 

THENCE with a south line of said 400.740 acre tract, said premises and the north
line of said Saint Francis of Assisi Addition, South 88°30'18" West, passing at
33.92 feet a Survcon capped iron rod found on line, and continuing for a total
distance of 86.10 feet to a ½" iron rod found marking an interior ell corner of
said 400.740 acre tract, said premises, and the northwest corner said Saint
Francis of Assisi Addition;

 

THENCE with an east line of said 400.740 acre tract, said premises, and the west
line of said Saint Francis of Assisi Addition, South 00°48'32" East, 648.62 feet
to the point of beginning and containing 4,210,487 gross square feet or 96.659
gross acres of land.



 

 

 